Citation Nr: 0314249	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  95-40 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  The propriety of an initial 40 percent evaluation for 
service-connected diabetes mellitus.  

2.  The propriety of an initial 20 percent evaluation for 
service-connected lumbar strain with degenerative disc 
disease and arthritis.  

3.  Propriety of an initial 10 percent evaluation for 
service-connected status post cholecystectomy and reflux 
esophagitis.  

4.  Propriety of an initial 10 percent rating for service-
connected pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from January 1984 to December 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1994 and February 1995 
rating decisions of the VA RO, which, in pertinent part, 
granted claims of service connection for the disabilities 
presently at issue.  See Introduction section to the Board 
Remand dated in June 2000.  

As noted in the Board's June 2000 Remand, the veteran's 
appeal arises from an initial rating following an original 
award of service connection.  Consequently, the rating issue 
on appeal is not the result of a claim for increased 
entitlement, rather one involving the propriety of the 
original evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Additional Remand instructions follow.  

It is noted that in June 2000, the Board remanded the claims 
presently on appeal for necessary development which was not 
satisfactorily completed upon return of the file to the RO.  




REMAND

The Board initially notes that the veteran has been given 
adequate notice of a significant change in VA law during the 
pendency of this appeal applicable to the veteran's remaining 
claims on appeal.  On November 9, 2000, President Clinton 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  The 
veteran and his representative on appeal were provided notice 
of VCAA in December 2001.  

In December 2002, the Board issued notice to the veteran of a 
recent change in VA law-a change in the VA's diagnostic code 
criteria for rating his service-connected low back disorder, 
pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  This Board development was authorized by VCAA.  
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently issued a decision, which 
now requires that the Board remand this case so that the 
necessary development may be completed at the RO.  In 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), the Federal Circuit held that that 
part of the Veterans Claims Assistance Act of 2000 (VCAA), at 
38 C.F.R. § 19.9(a)(2)(ii), which allowed for claims 
development at the Board, the Board receipt of additional 
evidence, and Board issued corrective VCAA duty to notify 
letters, was invalid as contrary to 38 U.S.C.A. § 5103(b).  
Accordingly, the lumbosacral strain claim must now be 
remanded to the RO so that the veteran may be provided 
consideration of the new regulation at the RO.  This 
development cannot be completed at the Board, consistent with 
the requirements of VCAA as interpreted by the Federal 
Circuit.  

The Board emphasizes that other development is indicated as 
well, including development pertinent to the remaining claims 
on appeal, and development which was previously requested by 
the Board, but not satisfactorily completed at the RO.  The 
United States Court of Appeals for Veterans Claims (Court) 
has specifically mandated that a Board Remand confers on the 
veteran-as a matter of law, the right to compliance with 
Board Remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance. Id.  Given those pronouncements, and the 
continuing need for necessary development detailed below, the 
Board finds that a second Board Remand for the previously 
requested development is required, even though it will, 
regrettably, further delay a decision in this matter.  Id.  

The June 2000 Board remand recognized that the veteran's 
appeal arises from an initial rating following an original 
award of service connection.  Consequently, the rating issue 
on appeal is not the result of a claim for increased 
entitlement, but rather one involving the propriety of the 
original evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Fenderson anticipates consideration of 
entitlement to an increased rating for all times throughout 
the entire appeal period-a practice referred to as "staged 
ratings."  The Board requested, at page 4 indented paragraph 
number 2, that the RO review the claims on appeal in light of 
all of the evidence of record, including medical records 
received since March 1999.  However, the April 2002 
supplemental statement of the case (SSOC) shows that the RO 
did not readjudicate the claim with consideration of a staged 
rating, but merely considered the post-March 1999 evidence.  
The salient point is that Fenderson requires consideration of 
staged ratings with regard to the propriety of the initial 
ratings assigned for lumbar strain with degenerative disc 
disease and arthritis, diabetes mellitus, status post 
cholecystectomy with reflux esophagitis, and pes planus.  
This necessary development must now be completed at the RO.  
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  

The Board also notes that the veteran has not been afforded 
VA examinations for service-connected diabetes mellitus, 
lumbosacral strain, status post cholecystectomy, with reflux 
esophagitis, and pes planus, since October 1999.  In 
Littke v. Derwinski, 1 Vet. App. 90 (1990), the Court held 
that the VA's duty to assist claimants in the development of 
facts pertinent to their claims includes obtaining both 
adequate and contemporaneous VA medical examinations.  See 
Allday v. Brown, 7 Vet. App. 517, 526 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991); and Suttmann v. Brown, 
5 Vet. App. 127, 138 (1993); Olson v. Principi, 3 Vet. App. 
480, 482 (1992).  Accordingly, the Board is of the opinion 
that the veteran should be afforded thorough and 
contemporaneous VA examinations for each disorder at issue on 
appeal.  In finding so, the Board emphasizes that a February 
6, 2002 VA treatment record does not provide enough 
information so as to equitably evaluate the veteran's 
disabilities at issue on appeal.  VA examinations are also 
indicated as the medical evidence indicates a possibility of 
a change in symptomatology since the last VA examination.  
The February 2002 VA treatment record notes that while the 
veteran's diabetes mellitus is poorly controlled, this was 
due only to the veteran's reluctance to increase his insulin 
dosage for fears of possible "weight gain."  Significantly, 
the veteran was to try Metforin medication to see if there 
was any improvement.  Treatment records of May 18, 2001 also 
show that some of the veteran's reported "stomach" symptoms 
have been associated with service-connected low back 
disability, and not with service-connected cholecystectomy 
with reflux esophagitis.  Moreover, VA treatment records of 
March 2001 indicate that in addition to service-connected pes 
planus, the veteran also has painful calcaneal spurs of the 
feet, the etiology of which has remained unascertained by 
qualified medical practitioners.  The salient point is that 
VA examinations are indicated for each of the disorders at 
issue, particularly in light of the above notations on out-
patient treatment records made since the time of his last VA 
examinations in October 1999.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should appropriately contact 
the veteran and give him one more 
opportunity to submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for his service-connected 
disabilities at issue, including diabetes 
mellitus, lumbosacral strain, status post 
cholecystectomy, with reflux esophagitis, 
and pes planus, or any related pathology 
or associated symptomatology,  from 
December 1993 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records as identified by the 
veteran, if not already of record.  
Without delay, and regardless of the 
veteran's response, if any, to the above, 
the RO-on its own initiative, should 
request and obtain copies of VA treatment 
records from the VA medical center 
located in Loma Linda, California, dated 
from February 2002 to the present.  As to 
any private treatment records, the RO 
should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.

2.  The veteran should be scheduled for 
all appropriate VA examinations, 
including an examination regarding his 
diabetes mellitus, and orthopedic/joints 
examination of the veteran's service-
connected lumbosacral strain and pes 
planus, to include x-ray studies, and a 
VA gastrointestinal examination.  The 
examiners are asked to identify all 
symptoms and residuals of service-
connected disability, separate and apart 
from any non-service-connected disability 
or symptomatology, including calcaneal 
spurs of the feet, or any other similar 
symptomatology(ies) found on 
examinations.  All necessary studies 
should be obtained.  The claims folder 
must be made available to the examiner 
for use in the study of the veteran's 
case.  

The VA examiner for diabetes mellitus 
should identify the severity of all 
related symptoms, in terms of Diagnostic 
Code 7913, and state whether the disorder 
is controlled on medication, with 
reference to notations made on VA out-
patient treatment on February 26, 2002.  

The orthopedic examiner should include a 
complete range of motion study of the 
lumbar spine, with notation of the range 
of motion which is painless, as well as 
the range of motion which is painful.  
All related complaints should be recorded 
in full.  The examiner should obtain a 
detailed history regarding any painful or 
weakened movement, excess fatigability 
with use, incoordination, painful motion 
or pain with use of the spine.  These 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any pain with use, weakened movement, 
excess fatigability or incoordination.  
The orthopedic examiner should also 
express an opinion as to the medical 
probability that there would be 
additional limits on functional ability 
during flare-ups and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If this is not feasible, 
this should be so stated.  The examiner 
should provide the requested information 
and opinion with reference to the 
veteran's documented clinical history.  

The VA gastrointestinal examination 
should include a determination as to the 
severity of the veteran's service-
connected status post cholecystectomy, 
with reflux esophagitis.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The examiner should obtain a 
detailed history, with reference to the 
documented clinical history.  A statement 
and determination should be made as to 
the frequency of any recurrent 
symptomatology of service-connected 
disability, if any, expressed in terms of 
Diagnostic Code 7318, including whether 
the veteran's service-connected status 
post cholecystectomy with reflux 
esophagitis in nonsymptomatic, mild, or 
severe.  

Each examiner is to set forth all 
findings and conclusions in a clear, 
comprehensive and legible manner, with 
reference to supporting evidence, 
including both the veteran's reported 
complaints and his documented clinical 
history.  

3.  Thereafter, the RO should complete 
any additional development indicated, 
including any further testing or VA 
examination indicated on any of the above 
requested VA examinations.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A) are fully 
complied with and satisfied.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims on 
appeal-the adjudication of each claim 
should specifically include applicability 
of "staged ratings" under Fenderson, 
supra.  The RO decision, thus, should 
include a review of all of the evidence 
of record received during the entire 
appeal period, from December 1993 to the 
present.  If any decision, in whole or in 
part, remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case, 
with an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


